Citation Nr: 0900793	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  07-21 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to basic 
eligibility for Department of Veterans Affairs (VA) 
disability benefits.  


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision dated in February 2007 from the 
Department of Veteran Affairs Regional Office (RO), in 
Manila, Philippines, which determined that the appellant had 
not submitted new and material evidence sufficient to reopen 
a claim of entitlement to basic eligibility for VA disability 
benefits. 

During the appeal, the appellant requested a travel board 
hearing.  In February 2008, the appellant withdrew his 
request.  No additional action in this regard is needed.  See 
38 C.F.R. § 20.702(e)(2008). 


FINDINGS OF FACT

1. By an August 2005 letter determination, the RO found that 
new and material evidence had not been received to reopen a 
claim regarding the appellant's basic eligibility for VA 
benefits.  

2. The evidence added to the record since August 2005, when 
viewed by itself or in the context of the entire record, is 
cumulative or redundant and does not relate to an 
unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1. The August 2005 RO decision which denied reopening of the 
appellant's claim of basic eligibility for VA benefits is 
final.  38 U.S.C.A. § 7105 (West 2002).

2. New and material evidence not having been received, the 
application to reopen the claim of basic eligibility for VA 
benefits is denied. 38 U.S.C.A. §§ 5103, 5103A, 5107(b), 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  

Service in the Regular Philippine Scouts is included for 
pension, compensation, dependency and indemnity compensation, 
and burial benefits.  38 C.F.R. § 3.40 (2008).  Service as a 
Philippine Scout in the Regular Army inducted between October 
6, 1945 and June 30, 1947, inclusive, and in the Commonwealth 
Army of the Philippines from and after the dates and hours 
when called into service of the Armed Forces of the United 
States by orders issued from time to time by the General 
Officer, U.S. Army, pursuant to the Military Order of the 
President of the United States dated July 26, 1941, is 
included for compensation benefits, but not for pension 
benefits.  Service department certified recognized guerrilla 
service and unrecognized guerrilla service under a recognized 
commissioned officer, only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for compensation benefits, but not for pension or 
burial benefits.  See 38 C.F.R. §§ 3.40, 3.41 (2008).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) the evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time and character 
of service; and, (3) in the opinion of the Department of 
Veterans Affairs the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a).

In the present case, a claim of entitlement to basic 
eligibility for Department of Veterans Affairs (VA) 
disability benefits was originally denied by the RO in 
February 1989.  The claim was re-raised on several occasions, 
and the prior denial was repeatedly confirmed, including in 
Board decisions dated in October 1995, February 2002, and 
September 2004.  The claim was again denied in an unappealed 
letter determination in August 2005.  That claim is final.  
See 38 U.S.C.A. § 7105.  Based on this procedural history, 
the appropriate question for consideration is whether new and 
material evidence has been received to reopen the claim.

With respect to new and material evidence claims made after 
August 29, 2001, "new" evidence is defined as evidence not 
previously submitted to agency decision-makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a) (2008).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  

In the instant case, the Board finds that new and material 
evidence has not been received to reopen the appellant's 
claim of basic eligibility for VA benefits, as will be 
discussed below.

Again, the claim was last finally denied in an August 2005 RO 
letter determination.  The evidence of record at that point 
in time failed to verify that the appellant had service 
rendering him eligible to receive VA disability benefits.

Evidence submitted since the last final August 2005 RO 
decision consists of letters from and photos of the 
appellant; photocopies of veteran information handouts with 
various highlighted section titles; duplicate copies of 
previously submitted documents bearing the designation of 
Philippine government offices that refer to the appellant as 
a veteran; a copy of a check for 184 pesos with an illegible 
date presumably from the Philippine government; an April 2005 
letter from the appellant in which he gave an alias he used 
during the war, though the appellant stated that he never 
used this alias on any documents; a June 2005 negative 
response from the National Personnel Records Center 
indicating there was no verified service under the alias name 
of the appellant; statements by physicians stating the 
appellant's current medical conditions; statements regarding 
the appellant's current activity in a local veteran's 
organization; affidavits from the appellant and others 
attesting to his name and service; a student identification 
card for the appellant's daughter and completed forms dated 
in the 1960's from a Philippine government office detailing 
educational benefits for the appellant's daughter based upon 
the appellant's status as a veteran; a May 2007 certification 
from the Philippine Veteran's Affairs Office stating the 
appellant is receiving an old age pension from that agency; 
and copies of two checks dated 2007 from the Philippine 
Veterans Bank.

Unfortunately, while some of the listed documents are "new" 
in that they had not been submitted for consideration 
previously, none of the documents are both new and material.  
The Court has held that "VA is prohibited from finding, on 
any basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  In addition, the Board notes that "service 
department findings are binding on the VA for purposes of 
establishing service in the U.S. Armed Forces."  Id.; see 
also Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).  There 
remains in the record both a 1950 and a 1993 certification 
from the Army, via the U.S. Army Reserve Personnel Center, 
stating that there is no substantiated service by this 
appellant.  Therefore, the various documents the appellant 
has submitted, including those from the government of the 
Philippines, have no bearing upon the resolution of this 
matter and could not, as a matter of law, establish 
qualifying service.  None of the submitted documents is 
relevant to the question at hand and, therefore, the 
submitted information is not new and material evidence, 
within the meaning of the cited legal authority.  

The critical question in this case was and remains whether 
the service department of the United States has verified 
qualifying service of this appellant for VA benefits.  The 
evidence received from the appellant since the August 2005 
rating decision fails to substantiate such service, and new 
information has not been submitted that would warrant a 
request for recertification.  See Sarmiento v. Brown, 7 Vet. 
App. 80 (1994).  Therefore, the Board finds that the 
additional evidence of record received in this case is 
cumulative and redundant of the evidence of record at the 
time of the last prior final denial, and does not raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. 3.156(a).  The appellant's application to reopen his 
claim of entitlement to basic eligibility for VA benefits 
must be denied.

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  38 U.S.C.A. §§ 
5103, 5103A (West 2002).  However, unlike many questions 
subject to appellate review, the issue of whether new and 
material evidence has been submitted to reopen a claim of 
basic eligibility for VA benefits has, by its very nature, an 
extremely narrow focus, and if the basic eligibility 
requirements are not met the claim must be denied as a matter 
of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  In 
VAOPGCPREC 5-2004 (July 23, 2004) VA's Office of General 
Counsel held that the VCAA does not require either notice or 
assistance when the claim cannot be substantiated under the 
law or based on the application of the law to undisputed 
facts.  Similarly, the United States Court of Appeals for 
Veterans Claims (Court) has held that the VCAA is not 
applicable to matters in which the law, and not the evidence, 
is dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002).

The Board further notes that even if the VCAA were applicable 
in the instant case, the duties to notify and assist would be 
satisfied here.  See Holbrook v. Brown, 8 Vet. App. 91 
(1995)(the Board has the fundamental authority to decide a 
claim in the alternative.).  Here, the RO, in December 2005, 
informed the appellant of the office within the Philippine 
government to which he could submit documents to substantiate 
his service.  Further, in the February 2007 denial letter, an 
April 2007 letter, and the June 2007 Statement of the Case 
(SOC), the RO set forth the law and facts in a fashion that 
clearly and adequately explained the basis of its decision.  
Specifically, the appellant has been advised that his service 
must be certified as qualifying by the appropriate military 
authority.  As such, the Board finds that the appellant was 
notified and aware of the evidence needed to substantiate 
this claim and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Moreover, the 
appellant has had the opportunity to present evidence and 
argument in support of his claim to include at a hearing, and 
he has not identified the existence of any relevant evidence 
that is not of record.  Accordingly, the Board finds that the 
assistance and notification requirements of the VCAA have 
been satisfied to the extent necessary in this matter.


ORDER

New and material evidence not having been received, the 
application to reopen the claim of basic eligibility for VA 
benefits is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


